UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-578



In Re: HENRY BATISTE,

                                                        Petitioner.



                On Petition for Writ of Mandamus.


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry Batiste, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Batiste brought this mandamus petition seeking an order

directing a state court to enter an order on his motion for default

judgment and also seeking an order directing the Attorney General

and the state court to comply with South Carolina procedure on re-

ceipt of post conviction applications. Additionally, Batiste com-
plains that he was erroneously indicted, unlawfully convicted, and

received ineffective assistance of counsel; he seeks injunctive

relief, a new trial, or release from imprisonment.

     To the extent that Batiste requests this court to order the
state court and the Attorney General to act, we lack jurisdiction.

See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988). Furthermore,
because mandamus is not a substitute for collateral review of crim-

inal convictions, we find that Batiste cannot bring his additional
claims. See In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987)

(mandamus is only appropriate when there are no other means by

which petitioner could seek the requested relief). Accordingly,

although we grant leave to proceed in forma pauperis, we deny
mandamus relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not significantly aid in the

decisional process.




                                                   PETITION DENIED



                                2